UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6083


IRVIN JEFFERSON WILSON,

                Plaintiff – Appellant,

          v.

WILLIAM    BYRAS,    Director    SCDC;    MONICA         WALLACE,
Classification SCDC; B. LEWIS, Case Worker SCDC,

                Defendants – Appellees,

          and

C. THOMPSON, Grievanor Co-Ord SCDC,

                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Mary G. Lewis, District Judge.
(4:11-cv-02837-MGL)


Submitted:   May 23, 2013                     Decided:    July 5, 2013


Before DIAZ, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Irvin Jefferson Wilson, Appellant Pro Se. Edgar Lloyd Willcox,
II, WILLCOX BUYCK & WILLIAMS PA, Florence, South Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Irvin     Jefferson        Wilson   appeals      the    district     court’s

order adopting the magistrate judge’s recommendation to grant

summary judgment to the Defendants on Wilson’s 42 U.S.C. § 1983

(2006) action.         We have reviewed the record and find no due

process violation, and thus no reversible error.                          Accordingly,

although we grant leave to proceed in forma pauperis, we affirm

substantially       for    the   reasons     stated     by    the    district     court.

Jefferson     v.     Byras,      No.    4:11-cv-02837-MGL           (D.S.C.     Jan. 14,

2013).     We dispense with oral argument because the facts and

legal    contentions       are    adequately      presented        in   the   materials

before   this      court   and    argument      would   not    aid      the   decisional

process.



                                                                                AFFIRMED




                                           3